DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Kevin Kruer at 571-272-1510 if you have any questions regarding this correspondence and/or replying.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 8/25/2020 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Additionally, there is no support in the original disclosure for cove films with a thickness more than 5mil.  The rejection may be overcome by amending the claim to include the originally claimed 1-5mil thickness range.
The limitation requiring “both identical sides of the cover film can be removed and reused many times over when removed from the article’s glass adherable, adhesive layer’s active surface” is not supported by the original disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Said claim is held to be indefinite because it is unclear what is meant by a “plastic foam laminate” as said term is not defined in the specification and does not have an art-accepted meaning.
 Additionally, claim 1 is held to be indefinite because it is unclear what is meant by a “tulle fabric from the class of polyesters and from the subclass of nylon film.”  Specifically, it is unclear what constitutes “the class of polyesters” and “the subclass of nylon film.”  There also is not antecedent basis for said terms.  For examination purposes, said limitation will be understood to require the tulle fabric be comprised of nylon or polyester.  Furthermore, the term “tulle fabric” will be understood to read on 
Claim 1 is further held to be indefinite because it is unclear what is meant by the limitation: “both identical sides of the cover film can be removed and reused many times over when removed from the article’s glass adherable, adhesive layer’s active surface.”  There also is no antecedent basis for the term “the article’s glass adherable, adhesive layer’s active surface.”  Furthermore, the claim is held to be indefinite because it is unclear what objective standard is utilized to determine if the cover film can be  “removed and reused.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shippen (US 5,108,811) in view of Reuter (2008/0155911) and McAllister (US 2021/0256732).
Shippen teaches an adherable window insulation comprising a thermal insulation material (abstract) such as polyethylene foam (claim 1-herein understood to read on the claimed "plastic foam laminate"). The insulating film is applied with an adhesive. The insulation material reduces “the heat transfer” through architectural glass (claim 1).   Said foam layer may have a plastic layer applied thereto.
Shippen teaches the film is attached to the glass by adhesive but does not explicitly teach the adhesive should be double sided tape. However, Reuter teaches application of a window film over a window using double-sided adhesive strips (0053-ref. no.24) applied along at least a perimeter of the film (see figures). It would have been obvious to one of ordinary skill in the art to package the film of 
Neither Shippen nor Reuter teaches that the release layer may comprise a nylon mesh or net.  However, McAllister teaches a net or mesh we may be utilized as a release liner for an external adhesive layer (0094).  The use of the mesh or net is advantageous because it is lighter and reusable (0094).  The net may comprise nylon (0095).  Thus, it would have been obvious to one of ordinary skill in the art to utilize a nylon mesh as the release liner of the adhesive tape because such layers are known to be useful as release liners and offer the advantage of being lighter and reusable.  Said mesh is understood to read on the claimed “cover film” possessing the claimed reusable and removable characteristics.
With regards to the claimed thickness of the mesh film, Reuter teaches that the thickness of the individual layers in the window film should be selected based upon stiffness/flexibility considerations.  Thus, it would have been obvious to one of ordinary skill in the art to optimize the thickness of the release film to optimize the flexibility/stiffness characteristics thereof.
Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive.
With regards to 35 U.S.C. 103 of claim 1 under 35 U.S.C. 103 as being unpatentable over  Shippen(U.S. 5,108,811) in view of Reuter(2008/ 0155911) and McAllister(US 2010/0256732), Applicant argues the claim has been amended to overcome the rejection.  Specifically, applicant notes the amended claim requires “many more features and structural layers” including:
a) at least two glass side adhesive layers,
b) a glass side decorative layer,
c) a plastic film to foam fusion comprising either adhesive or heat seal lamination,

	With regards to applicant’s element that the claim requires a tulle cover film, said argument is noted but is not persuasive as the prior art teaches tulle as a cover film.  With regards to applicant’s argument that the tulle “obsoletes the old polyethylene film utilized as the only type film used as a molding film and also functioning as the old cover film,” it is not clear to what “old polyethylene film” applicant is referring and how said argument relates to the pending claim;  thus, the examiner is unable to fully respond to applicant’s argument.
Applicant further argues Figure 1 shows “A full adhesive removable from glass” which does not meet Reuter’s specification of double-sided tapes. Applicant further argues McAllister(US 2010/0256732) teaches [0087] the tape should be any thin, low cost, flexible material with a self-adhesive backing, such as a conventional packaging tape. Said argument is noted but is not persuasive as the argument is not commensurate in scope with the pending claims;  the claim is not limited to the exemplary structures/features illustrated in Figure 1.
Further, Applicant notes Reuter does not specify a polyester/ nylon thin film. Said argument is noted but is not persuasive as Reuter was never relied upon to teach the claimed tulle cover layer.  Rather, McAllister was relied upon to teach a net or mesh may be utilized as a release liner for an external adhesive layer (0094).  
Applicant further argues that once Reuter’s release liner is removed, it could not be used again whereas the mesh film of the pending application never failed upon removal; it was always removable and reusable.”

Further, applicant notes McAllister’s mesh {0096}, when stored in a roll, allows for a small percentage of the adhesive layer to contact the backside of the roll through the openings in the mesh.   Applicant contends this feature would make his material foul during stack storage and limits commercial  display.  Said argument is noted but is not persuasive as the pending claims do not require said feature be absent or that the present invention avoid foul during stack storage.
For the reasons noted above, applicant’s arguments are not persuasive and the claim remains rejected.
Communications via Email
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality. The USPT© will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place. 

"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file." [signature]
 A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample from which may be used by applicant to withdraw the authorization: 
"The authorization given on [date], to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received." [signature(s)]
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/KEVIN R KRUER/Primary Examiner, Art Unit 3649